STRADLEY RONON STEVENS & YOUNG, LLP 2600 One Commerce Square Philadelphia, PA19103 (215) 564-8000 December 15, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Filing Desk Re: Academy Funds Trust (the “Trust”) File Nos. 333-146827 and 811-22135 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 7 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed with the Securities and Exchange Commission electronically on December 9, 2011. Please direct any questions or comments relating to this certification to me at (215) 564-8020. Very truly yours, /s/ John Y. Kim John Y. Kim cc:David J. Jacovini Jonathan M. Kopcsik, Esq.
